EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth Altshuler on 5/5/22.

The application has been amended as follows: 
In the claims:

Please amend claim 21 as follows:

A battery de-passivation circuit comprising: a battery comprising a passivation layer; a first electrical lead connected to a positive terminal on the battery; a second electrical lead connected to a negative terminal on the battery; an electrical switch comprising a closed orientation defined when said first and said second electrical leads are in a closed circuit with said battery, said battery comprising a lower amount of said passivation layer of passivation after a closed period of time in said closed circuit, said electrical switch comprising an open orientation defined when said first and said second electrical leads are in an open circuit with said battery, said battery comprising an upper amount of said passivation layer after an open period of time in said open circuit; a controller that controls said upper amount and said lower amount of said passivation layer via said open period of time and said closed period of time, said controller connected to said electrical switch, said upper amount of said passivation layer comprises a greater amount of passivation build-up in said battery than said lower amount of said passivation layer; and a resistor that is in line with the first and the second electrical leads when the electrical switch is in said closed orientation, said resistor assists in reduction of said upper amount of said passivation layer to said lower amount of said passivation layer during said closed period of time, wherein said resistor comprises a resistance that matches said reduction with respect to said closed period of time.
Please cancel claims 24 and 25.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Venkataramani et al discloses a battery depassivation circuit “100” comprising:
a battery “108” that has a thickness of the passivation film that forms on the anode of the battery that depends on the storage length (open period of time in an open circuit) and condition; a first electrical lead connected to a positive terminal (not labeled) on a battery “108”; a second electrical lead connected to a negative terminal (not labeled) on the battery; an electrical switch “116” connected to the first and the second electrical lead, the electrical switch defining an open orientation with the first and the second electrical leads electrically disconnected from one another and the electrical switch defining a closed orientation with the first and the second electrical leads electrically connected, wherein an open orientation inherently comprises upper amount of the passivation layer after an open period of time in the open circuit and a closed orientation inherently comprises a lower amount of passivation layer after a depassivation time period (closed period of time) in the closed circuit because the depassivation time period necessarily reduces the amount of the passivation layer on the anode of the battery; a processor “106” (clock and timer controller) comprising a real time clock “132”
connected to the electrical switch; the electrical switch is in the closed orientation for a depassivation time period (closed circuit period of time) based on a ENABLE and ISOLATE signal (second control input) from the processor and the electrical switch is in the open orientation for a non-depassivation time period (open circuit period of time) based on a stopped ENABLE and ISOLATE signal (first control input) from the processor; and a resistance “114” using a resistor in-line with the first and the second electrical lead.
However, none of the prior art references expressly teach a resistor comprising a resistance that matches a predetermined reduction in a passivation layer build-up in the battery over the closed circuit period of time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729